DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121 (CHOOSE ONE OF THE FOLLOWING BELOW):
I. Claims 1-26, drawn to an intravaginal device, classified in A61F6/08.
II. Claims 27-29, drawn to a method for delivering ejaculate produced during sexual intercourse to an external orifice of a cervix while inhibiting exposure to an intravaginal environment, classified in A61B17/425.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the method does not require an intravaginal device having a tubular body thus the method could be used with other intravaginal devices not limited to that as claimed by Invention I and could be practiced with another different product.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification
	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Claim(s) 1 is/are generic to the following disclosed patentably distinct species (CHOOSE ONE OF THE FOLLOWING BELOW): 
Species A – Figure 1
Species B – Figures 2A-2B
Species C – Figures 3-4
Species D – Figures 8A-8C
Species E – Figures 9A-9B
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Andrew Pettit, attorney of record, on 1/20/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-26, and Species E (Figures 9A-9B), being drawn to claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 9-10 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention of Species A (Figure 1), because of the shape features of the distal end portion being a (tapered) cylinder and a proximal end portion in the shape of a hemisphere are exclusive to Species A.
Claim 7 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention of Species B (Figures 2A-2B), because the disclosure of Species B only provides an inner surface with a hydrophobic coating.
Claims 4-5, 8, 18-26 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention of Species C (Figures 3-4), because the corrugations along the inner surface and having a valve are exclusively tied to Species C.
Claim 13 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention of Species D (Figures 8A-8C), because having multiple channels with multiple sections that flare outward when a pressure is applied is an exclusive feature of Species D.
Claims 27-29 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention of Group 2 (claims 27-29).
In totality, claims 4-5, 7-10, 13, and 18-29 are withdrawn as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 11-12, 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Conti (US 20190282350 A1).
Regarding claim 1, Conti discloses an intravaginal device 40 (See Figures 1-6A and 7-14B, wherein as seen in Figure 13 the device 40 is placed in the vagina at the cervix of the uterus 30 thus being an “intravaginal device”) comprising: 
a tubular body 40 (See Figure 8, wherein the body 40 is hollow and generally cylindrical and elongated in shape thus being “tubular” in shape) comprising a first portion 44 having a first concave surface (See Figures 7-8, wherein the interior surface of the first portion 44 is concave as it is the interior of a tubular shape which defines an interior of a circle, thus being concave) that defines a first depression 66 (See Figure 8 and [0076] wherein this is the hollow interior 66 and “depression” may be defined as “hollow” according to Merriam Webster [https://www.merriam-webster.com/dictionary/depression], wherein this is defined by concave surface of the interior surface herein) at which to collect ejaculate during intercourse (while using this device 40 during intercourse, the first depression 66 herein would be clearly capable of collecting ejaculate in this hollow interior), 
a second portion 42 (See Figure 6A) having a second concave surface 50 (See Figure 7 and [0074], wherein the interior surface 50 of the second portion 42 is concave as being the shape of the interior of a circle/tubular shape) that defines a second depression 58 (See Figures 7-8 and [0074] wherein this is the hollow interior 58 and “depression” may be defined as “hollow” according to Merriam Webster [https://www.merriam-webster.com/dictionary/depression], wherein this is defined by concave surface 50) at which to present the ejaculate to an external orifice of a cervix (See Figure 13 as well as Figure 1, wherein the second portion 42 is able to be placed facing toward the external orifice of the cervix 12 and as such would be capable of presenting ejaculate that is capable of being stored in the second portion 42 to this area), and 
a flow channel 68 (See Annotated Figure 8 and [0077], wherein the Annotated Figure 8 shows the flow channel being the interior area of the tubular body 40 as defined by the blocked out area including the reference number 68) defined by an inner surface of the tubular body 40 
Regarding claim 2, Conti discloses the invention of claim 1 above.
Conti further discloses wherein the second depression 58 is sized to encircle the external orifice of the cervix 12 (See Figure 1 and Figure 13, wherein the second depression 58 is shown to be sized to encircle the external orifice of the cervix 12).
Regarding claim 3, Conti discloses the invention of claim 1 above.
Conti further discloses wherein the tubular body 40 further comprises an outer surface 52 (See Figures 6A/7/8 and [0074] wherein the tubular body 40 has an outer surface 52, “exterior side 52”), and wherein the outer surface 52 is configured to enclose the first and second depressions 66/58 and the flow channel 68 (See Figures 7-8, wherein the outer surface 52 of the tubular body 40 implicitly encircles the depressions 66/58 and the flow channel 68) to inhibit exposure of the ejaculate to an intravaginal environment (See Figure 13, wherein the outer surface 52 of the tubular body 40 is implicitly able to block fluids, such as ejaculate, from passing into, thus inhibiting exposure to, the intravaginal environment 18).
Regarding claim 6, Conti discloses the invention of claim 1 above.
Conti further discloses wherein the tubular body further 40 comprises an outer surface 52 (See Figures 6A/7/8 and [0074] wherein the tubular body 40 has an outer surface 52, “exterior side 52”), and wherein the outer surface 52 is configured to be wetted with a lubricant 
Regarding claim 11, Conti discloses the invention of claim 1 above.
Conti further discloses wherein the flow channel 68 is a tapered channel (See Annotated Figure 8 below, wherein the flow channel 68 is interpreted to be the boxed area of the interior of the tubular body 40 such that at the entrances of each of the first and second depressions the channel has a taper shape) designed to guide the ejaculate from the first depression 66 to the second depression 58 along the flow channel 68 (See Figures 7-8 and [0077] wherein this flow channel 68 is designed to and capable of allowing the passage/ventilation of fluids, which thus includes ejaculates, between the hollow areas 66/58 that the flow channel 68 is situated between and connecting, thus implicitly being able to “guide” the fluid therein from one area to the next).

    PNG
    media_image1.png
    633
    564
    media_image1.png
    Greyscale

Regarding claim 12, Conti discloses the invention of claim 1 above.
Conti further discloses wherein the second depression 58 includes a gasket 46 (Figure 7 and [0072], rim 46 wherein this is a “gasket” as it applies pressure to form a liquid seal at the walls of the vagina, see [0083], wherein a “gasket” is defined as “a part used to make a joint fluid-tight” according to Merriam Webster [https://www.merriam-webster.com/dictionary/gasket]) that is sized to enclose the external orifice (See Figure 1 and 13, wherein this rim 46 defining the opening 54 is sized to entirely enclose the external orifice of the cervix 12).
Regarding claim 16, Conti discloses the invention of claim 1 above.

Regarding claim 17, Conti discloses the invention of claim 16 above.
Conti further discloses wherein the corrugation 48 is one of multiple corrugations 48 defined along the outer surface 52 of the tubular body 40 (See Figure 8 wherein there are multiple corrugations/ridges 48 on the outer surface 532 of the tubular body 40).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conti (US 20190282350 A1).
Regarding claim 14, Conti discloses the invention of claim 1 above.
Conti further discloses wherein the tubular body 40 further comprises an elastic zone 44 (see [0069] wherein the device herein is fabricated entirely from elastic material, thus the entire body 40 is an elastic zone, thus the first portion 44 may be considered the elastic zone of the tubular body 40) configured to deform when a pressure is applied near the first depression 66 of the tubular body 40 along a longitudinal axis of the intravaginal device 40 (as the tubular body 40 is elastic and deformable, as illustrated in Figure 14A, the first depression 66 is capable of deforming due to a pressure applied along the longitudinal axis), and wherein the second portion 42 is tilted with respect to the elastic zone 44 (See Figures 6A/7/8, wherein “tilt” is defined as “to cause to have an inclination” according to Merriam Webster [https://www.merriam-webster.com/dictionary/tilt], as such as seen in these figures, with focus on Figure 8, the walls of the second portion 42 have an inclination with respect to the upper end of the elastic zone 44).
Conti is silent that the “tilt” is at an angle of at least 15 degrees with respect to a latitudinal axis that is substantially orthogonal to the longitudinal axis.
However, Conti does show in Figure 8 (See another Annotated Figure 8 below) that the inclined/tilting wall has an angle with respect to a latitudinal axis that would be orthogonal to the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that Conti at least shows a device having a tilt at an angle of at least 15 degrees with respect to a latitudinal axis that is substantially orthogonal to the longitudinal axis.
Also even further Applicant’s disclosure fails to provide any criticality to the degree of tilt provided herein. 
Therefore it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the second portion 42 with a tilt with respect to the elastic zone 44 at an angle of at least 15 degrees with respect to a latitudinal axis that is substantially orthogonal to the longitudinal axis due to design choice as there is a lack of criticality towards this angle of the tilt between the elastic zone 44 and second portion 42, also even further it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) and herein there is only a difference of a recitation of relative dimensions.
	

    PNG
    media_image2.png
    745
    877
    media_image2.png
    Greyscale

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conti (US 20190282350 A1) in view of Zunker (US 20040054252 A1).
Regarding claim 15, Conti discloses the invention of claim 1 above.
Conti does not disclose a string having opposing ends attached to the first and second portions of the tubular body.
However, Zunker discloses an analogous intravaginal device 100 (See Figures 1-9, placed intra a vagina in Figure 1) having an analogous tubular body 100 (See Figures 3-9) with an analogous first portion 132 (first end 132, Figure 9) and an analogous second portion 120 (second end 120, Figure 8) wherein there is a string 162 (see [0045] and Figures 7-9) having opposed ends attached to the first portion 132 of the tubular body 40 thus also being connected to the second portion 120 via the structure of the tubular body (See Figures 7-9) wherein the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first portion 44 of Conti with the string 162 (and subsequent attachment) as taught by Zunker in order to facilitate easy removal of the device 40 from the body (see Zunker [0045]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190053937 A1 – tubular intravaginal device
US 20180256389 A1 – tubular intravaginal device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        1/28/2022

/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        2/10/2022